TALON INTERNATIONAL, INC. Filed Pursuant to Rule424(b)(3) Registration No. 333-200417 PROSPECTUSSUPPLEMENTNO. 2 (ToProspectusdated March 20, 2015) This is aprospectussupplementto ourprospectusdated March 20, 2015 relating to the resale from time to time by selling stockholders of up to 61,111,109 shares of our common stock. On November 12, 2015, we filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015. The text of the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015 is attached to and made a part of thisprospectussupplement. The exhibits to the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015 are not included with thisprospectussupplementand are not incorporated by reference herein. This prospectussupplement shouldbe read in conjunction with the prospectus and any prior prospectus supplements, and this prospectus supplement is qualified by reference to the prospectus and any prior prospectus supplements,exceptto the extent that the informationprovided bythis prospectussupplement supersedes the information contained in the prospectus or any prior prospectus supplements. The securities offered by theprospectusinvolve a high degree of risk. You should carefully consider the “Risk Factors” referenced on page 3 of theprospectusin determining whether to purchase shares of our common stock offered thereunder. The date of thisprospectussupplementis November 13, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION
